DETAILED ACTION
Claims 1-30 are pending.  Claims 1, 27 and 30 have been amended.  Claims 1-30 are allowed.
The instant application is a CIP of 15/276,717 filed on 09/26/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 02/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An information disclosure statement (IDS) was submitted on 02/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include Liu1, Wehrmeister2, Day3, Brewer4 and Sampathkumar5.

Liu teaches a database system according to an execution plan, query instruction and mapping relationship (Paragraph [0010]).  Liu further teaches physical partition segment that is corresponding to the determined logical partition segment and at the physical partition layer (Paragraph [0010]).

Wehrmeister teaches layers of processors (Abstract).

Day teaches a processing method that takes advantage of the previous support by dynamically allocating the processors (Paragraph [0030]).

Brewer teaches a source destination pair in a large network is the use of software to dynamically allocate channels (Column 2 lines 22-28).

Sampathkumar teaches a processor for the second processor and memory that may need to allocate for interfaces (Paragraph [0040]).

The cited references do not expressly disclose the following limitation:
“defining, by the data intake and query system, a query processing scheme for obtaining and processing the set of data and storing the results of processing the set of data, the query processing scheme including a dynamic allocation of multiple layers of processors to execute various phases of the query, wherein each layer of the multiple layers of processors is dynamically allocated a particular number of processors of a plurality of processors to execute a respective phase of the various phases of the query, wherein the multiple layers of processors comprise a storage layer of processors to prepare and communicate the results of processing the set of data for storage in the dataset destination, wherein the storage layer of processors is dynamically allocated a second number of processors of the plurality of processors based on the determined first number of processors associated with the dataset destination, wherein each of the second number of processors dynamically allocated to the storage layer of processors are dynamically allocable to at least a second processor of the processors associated with the dataset destination, wherein a first processor of the second number of processors dynamically allocated to the storage layer of processors is dynamically allocated to communicate at least partial results of processing the set of data to the at least the second processor based on dynamically allocating the second number of processors to the storage layer of processors, wherein the storage layer of processors communicate the results of processing the set of data to the processors associated with the dataset destination;”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164   

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                                               


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Liu et al., Patent Application Publication No. 2016/0092541
        2 Wehrmeister et al., Patent Application Publication No. 2009/0132488
        3 Day et al., Patent Application Publication No. 2009/0248764
        4 Brewer et al., United States Patent No. 7,249,192
        5 Sampathkumar et al., Patent Application Publication No. 2011/0231858